ACCEPTED
                                                                                         12-14-00229-cr
                                                                            TWELFTH COURT OF APPEALS
                                                                                          TYLER, TEXAS
                                                                                  1/15/2015 10:29:20 PM
                                                                                           CATHY LUSK
                                                                                                 CLERK

                        IN THE COURT OF APPEALS

                      TWELFTH DISTRICT OF TEXAS                        FILED IN
                                                                12th COURT OF APPEALS
                                                                     TYLER, TEXAS
                                 TYLER, TEXAS                   1/15/2015 10:29:20 PM
                                                                     CATHY S. LUSK
                                                                         Clerk
BLAKE CARRINGTON GEE,                     §
      APPELLANT                           §
                                          §
VS.                                       §      APPEAL NO. 12-14-00229-CR
                                          §
THE STATE OF TEXAS,                       §
       APPELLEE                           §


               MOTION FOR LEAVE TO FILE LATE BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

      Comes now Movant L. CHARLES VAN CLEEF, counsel for BLAKE

CARRINGTON GEE, Appellant herein, and files this, his Motion for Leave to File

Late Brief. In support thereof, movant respectfully shows the Court the following:

      Yesterday, Wednesday, January 14, 2015, this Honorable Court issued a

Notice that Appellant’s Brief had not been timely filed, and a separate notice that

Appellant’s Brief was being returned.

      The undersigned timely file an Anders Brief, on December 16, 2014, in

accordance with the Court’s December 3, 2014, Order extending the deadline;

Appellant was also notified of his right to file a pro se Brief. On October 23, 2014,

after weeks of no success obtaining the “plea papers” from the District Clerk for

                                                                                     1
their inclusion in the Clerk’s Record as a supplement, the undersigned filed a

“Motion to Direct District Clerk to Supplement Clerk’s Record” with this Court,

referring specifically to the plea papers that had been filed but were inexplicably not

made part of the original Clerk’s Record; that motion was interpreted by this

Honorable Court to be a motion to supplement the Reporter’s Record and was denied

as untimely, but it was also interpreted to be a Motion for Extension of Time to file

Brief, and the deadline for a Brief was moved to December 1, 2014.

      The undersigned continued his efforts to obtain supplementation of the

Clerk’s Record by the District Clerk and on December 1, 2014—the deadline for

Appellant’s Brief—the District Clerk filed a Supplemental Record—this time with

the requested plea papers. That same day, the undersigned immediately filed a

request for an additional 15 days to file Appellant’s Brief, which was granted. The

new deadline was December 16, 2014.

      As noted above, on the due date, December 16, 2014, the undersigned filed

the Anders Brief. Also, on December 16, 2014, this Court entered an Order directing

the undersigned to file a separate motion to withdraw on or before January 15, 2015.

Today is January 15, 2015 and said motion has been filed, as amended.

      Yesterday, January 14, 2015, the Court entered a “second notice” to file a

Brief, noting that no Brief had been filed for 69 days. The undersigned is extremely

confused by this since the Brief was, in fact, timely filed on December 16, 2014, in

accordance with the Court’s Order, on time, after the substantial delay by the District
                                                                                     2
Clerk’s Office; there was no notice that the Anders Brief required further action by

the undersigned until January 14, 2015. The Court correctly noted that the Brief

lacked the Certificate of Compliance; that was immediately remedied, yesterday, as

directed by the Court. The undersigned’s practice is, as yesterday and today, to

comply with Court’s orders immediately—on the same date if possible. Today’s

order directs the undersigned to seek leave to file the Brief late.

      The undersigned practices before this Court and every Court in an humble and

respectful manner, and is truly confused by the Court’s observations that the

undersigned has not filed a brief, or failed to do so after 69 days. The undersigned

has done his best to comply with the Court’s deadlines and believes he has done so

even after the District Clerk failed or refused to properly prepare the Clerk’s Record

and supplement it with requested contents that are required by the Texas Rules of

Appellate Procedure. As an officer of the Court and Appellant’s counsel, the

undersigned could not fulfill his duty to scour the record when the record lacked

mandatory contents and was incomplete.

      In sum, the undersigned respectfully notes that he has done his best to comply

with the Court’s orders, that he takes those orders literally, that he has not failed to

timely file a Brief, and that he has not ignored any order of this Court. However, on

final assembly of the Brief for electronic filing, the Certificate of Compliance was

inexplicably omitted. That error has been rectified, yesterday.



                                                                                      3
      In light of the foregoing, the undersigned respectfully and humbly requests

that the Court allow the late filing of the Amended Anders Brief (amended to include

a Certificate of Compliance), which was submitted yesterday, January 14, 2015.

                                             Respectfully submitted,



                                             /s/ L. Charles van Cleef
                                             ______________________________
                                             L. Charles van Cleef
                                             State Bar No. 00786305

                                             P.O. Box 2432
                                             Longview, Texas 75606-2432
                                             (903) 248-8244 Telephone
                                             (903) 248-8249 Facsimile

                                             COUNSEL FOR APPELLANT




                                                                                  4
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has

been forwarded by electronic filing to counsel for Appellee in accordance with TEX.

R. APP. P. 9.5(b)(1) on this Thursday, January 15, 2015.

      Further, a true and correct copy of the foregoing instrument has been

forwarded by Certified Mail, Return Receipt Requested and by First Class Mail, to:

      BLAKE CARRINGTON GEE, TDCJ NO 01948254
      Joe F. Gurney Transfer Facility
      1385 FM 3328
      Tennessee Colony, TX 75803

      on the same date.



                                             /s/ L. Charles van Cleef

                                             ______________________________
                                             L. Charles van Cleef




                                                                                 5